Per Curiam,
The assignments of error are in such manifest violation of *176the rules of court that they ought strictly to be disregarded. Counsel should understand by this time that rules of court are made for the certainty and facilitation of business, and compliance with them is the first requisite to entitle parties to a hearing even in a case of homicide.
But even if properly assigned the complaints of error here are totally devoid of merit. The first, that the judge refused “ to give the jury instructions for manslaughter,” is not correct in fact unless it is meant that he should have directed a verdict of manslaughter which would, have been manifest error.
That the shot which killed the deceased was aimed at another person does not in any way vary the nature and degree of the crime.
Judgment is affirmed and record remitted to the court below for execution.